Filed with the Securities and Exchange Commission on May 15, 2014 1933 Act Registration File No. 333-78275 1940 Act File No. 811-09303 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 49 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 50 x (Check appropriate box or boxes.) KINETICS MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 470 Park Avenue South New York, NY 10016 (Address and Zip Code of Principal Executive Offices) 1-800-930-3828 Registrant’s Telephone Number, including Area Code Jay Kesslen 470 Park Avenue South New York, NY 10016 (Name and Address of Agent for Service) With a copy to: Mary Jo Reilly, Esq. Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 It is proposed that this filing will become effective [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [date] pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note. This PEANo.49 hereby incorporates PartsA, B and C from the Trust’s PEANo.48 on FormN-1A filed April 28, 2014.This PEANo.49 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summaries first provided in PEANo.48. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act, the Registrant, Kinetics Mutual Funds, Inc., certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 49 to its Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 49 to its Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of New York and State of New York, on the 15th day of May, 2014. KINETICS MUTUAL FUNDS, INC. /s/ Peter B. Doyle* Peter B. Doyle, President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 49 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. NAME TITLE DATE Peter B. Doyle* Director, President, Chairman of the Board May 15, 2014 Peter B. Doyle Douglas Cohen* Director May 15, 2014 Douglas Cohen William J. Graham* Director May 15, 2014 William J. Graham Steven T. Russell* Director May 15, 2014 Steven T. Russell Murray Stahl* Director and Secretary May 15, 2014 Murray Stahl Joseph E. Breslin* Director May 15, 2014 Joseph E. Breslin James Breen* Director May 15, 2014 James M. Breen Leonid Polyakov* Director and Treasurer May 15, 2014 Leonid Polyakov *By:/s/ Jay Kesslen Attorney-In-Fact pursuant to the Power of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
